FILED
                             NOT FOR PUBLICATION                             JUL 02 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LAWTIS DONALD RHODEN,                            No. 14-15523

                Plaintiff - Appellant,           D.C. No.     1:06-cv-01801-BLW-
                                                 LMB
 v.

STEPHEN W. MAYBERG; et al.,                      MEMORANDUM*

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     B. Lynn Winmill, District Judge, Presiding**

                              Submitted June 22, 2015***

Before:         HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Lawtis Donald Rhoden, a civil detainee at Coalinga State Hospital, appeals

pro se from the district court’s order denying his Fed. R. Civ. P. 60(b) motion in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The Honorable B. Lynn Winmill, Chief United States District Judge
for the District of Idaho, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 42 U.S.C. § 1983 action alleging constitutional violations in connection with

the regulation of his personal computer. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion, Sch. Dist. No. 1J, Multnomah Cnty.,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and we affirm.

      The district court did not abuse its discretion in denying Rhoden’s motion

for reconsideration because Rhoden failed to demonstrate any grounds for relief.

See id. at 1263 (grounds for reconsideration under Fed. R. Civ. P. 60(b)).

      We do not consider Rhoden’s challenge to the underlying dismissal or pre-

trial motions because Rhoden failed to appeal the judgment against him in a timely

manner. See Fed. R. App. P. 4(a)(1)(A).

      AFFIRMED.




                                          2                                  14-15523